Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28th, 2021, wherein the applicant elected Species A, figures 1A-6B for examination. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “B” has been used to designate multiple different components. For example it is used to reference the vertical roller guide bar in figures 1A, 1B, 3A, 3B, 5 and 6A but used to identify the column/vertical crane component figures 2A and 2B. Additionally in figure 6B the reference character B appears to be pointing to a pulley. 
The drawings are also objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations in claims 4 and 13 must be shown or the feature(s) canceled from the claim(s). (See corresponding 35 USC 112(b) rejections below)
With respect to claims 4 and 13 examiner does not see where in the elected species A, figures 1A-6B there are cable attachment rings providing on each wall 
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-9, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 4 and 13 examiner does not see where in the elected species A, figures 1A-6B there are cable attachment rings providing on each wall standoff. Note that it appear the cable attachment rings are only provided on the crane supports in the elected species. If this claim is directed to a non-elected species it should be withdrawn accordingly. 
Claims 6 recites the limitation "wall standoff arms" in line 1. There is insufficient antecedent basis for this limitation in the claim. Not that claim 6 depends from claim 1 and the “arms” are not claimed until claim 3.
Claims 7 and 17 each recite the limitation "an upper one of the horizontal support bars" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. No upper horizontal stabilizer bars have been previously set forth/claimed, let alone any “lower” stabilizer bars to set reference too. 
With respect to claims 8 and 11, the recitation “a pair of horizontal stabilizer bars extending from each of the ladders” suggests there are two stabilizer bars on each 
Claims 9 recites the limitation "each roller assembly" in line 1. There is insufficient antecedent basis for this limitation in the claim. Not that claim 9 depends from claim 7 and the roller assemblies are claimed in claim 8.
Appropriate correction and clarification is required. 















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilber (US 623,269).
Wilber discloses: 
1. A ladder-based plank scaffold system (see below), comprising:
a pair of ladders (center ladder and right hand ladder);
a wall standoff (h, h, H, g, g, h^3) mounted at the top of each of the ladders having a sufficient length to extend from a respective ladder to an adjacent vertical wall (see below);
a crane support (L)  fixedly connected to and positioned adjacent the top of each of the ladders; and


    PNG
    media_image1.png
    533
    693
    media_image1.png
    Greyscale

2. The system of claim 1, wherein the wall standoff and the crane support are integrated into one structural piece (wall standoff and crane support components are all connected together; figure 1).
3. The system of claim 2, wherein each wall standoff includes a vertical column (H) with two ladder rung braces (g, h^3) spaced to rest on top of different rungs of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilber as applied to claim 1 above, and further in view of Telech (US 2,710,129). Wilber does not disclose the wall standoff arms to have an adjustable length. 
However, Telech teaches:
6. wherein the wall standoff arms (13, 13) have an adjustable length (see below).

    PNG
    media_image2.png
    358
    535
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    681
    500
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the wall standoffs of Wilber with adjustable length standoff arms, as taught by Telech, so as to allow for greater adaptability and customization of the scaffold system with respect to the wall.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilber as applied to claim 1 above, and further in view of  Ostrander, Jr (US 3,115,211). Wilber does not disclose the winch to be an electric winch with cable fall break. 
	However, Ostrander, Jr teaches a platform list of all relative to a ladder, and suspended by a cable winch system, wherein the cable winch includes an electric winch and a cable fall break (col. 1, lines 25-30 and 62-68).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the system of Wilber with an electric winch with cable fall break, as taught by Ostrander, Jr., so as to provide greater ease and reliability in lifting and lowering the platform with respect to the ladder, as well as providing additional safety and security to those working at elevation as well as those there below.

Allowable Subject Matter
Claims 4, 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-15 and 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the art applied above, examiner would like to note foreign reference DE 2022057. While this reference does not currently read on the claims, it should be considered prior to submitting any formal amendments as it is quite relevant to the applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634